UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549-1004 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 28, 2012 (Date of Report (Date of Earliest Event Reported)) LA-Z-BOY INCORPORATED (Exact name of registrant as specified in its charter) MICHIGAN 1-9656 38-0751137 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1284 North Telegraph Road, Monroe, Michigan 48162-3390 (Address of principal executive offices) Zip Code Registrant's telephone number, including area code (734) 242-1444 None (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On November 28, 2012, La-Z-Boy Incorporated issued a news release to report the company’s financial results for the second quarter ended October 27, 2012.A copy of the news release is attached to this current report on Form 8-K as Exhibit 99.1.Exhibit 99.2 contains unaudited financial data. The information in Item 2.02 of this report and the related exhibits (Exhibits 99.1 and 99.2) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (d)The following exhibits are furnished as part of this report: Description News Release Dated November 28, 2012 Unaudited financial schedules SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LA-Z-BOY INCORPORATED (Registrant) Date: November 28, 2012 BY: /s/ Margaret L. Mueller Margaret L. Mueller Corporate Controller
